Citation Nr: 0304077	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from August 1963 to September 
1967.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded the case for extensive development in 
April 2001.  



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  It is not unreasonable to conclude that the veteran 
served in combat-compatible positions while assigned with 
Marine units dealing with various operations near the Da Nang 
Airport.

3.  The veteran's accounts of the locations of his units are 
seemingly reasonably accurate, and his claimed stressors 
during his active service are entirely credible and 
completely consistent with the nature, locations and service 
of the units involved.

4.  Credible evidence and medical opinion sustains that the 
veteran's now diagnosed PTSD is a result of his Vietnam 
service.



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  And 
comprehensive, extensive development of the evidence to 
include verification of stressors and psychiatric assessments 
has been undertaken and reports are now of record.  And 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
in various communications, the veteran and VA have discussed 
and the veteran has expressed his understanding of the 
respective responsibilities for obtaining the necessary 
evidence.  Further development of the evidence might be 
possible but the Board finds that it is unnecessary since the 
case may be equitably addressed absent such development and 
associated further delay.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses with annotated rationale.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The VA has satisfied its obligation to notify and assist the 
veteran in this case. Further development and further 
expending of the VA's resources is not warranted. Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis. 38 C.F.R. § 4.125(a).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor." See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

But, the requisite additional evidence may be obtained from 
sources other than the veteran's service records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994). [i.e., in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen].


Factual Background

The veteran had service from August 1963 to September 1967.  
His service documents including a 201 file reflect that he 
participated in U.S. operations in the South China Sea in 
waters adjacent to Vietnam in December 1964 to January 1965; 
and further participated in May to October 1965 in operations 
with the 3rd Marine (forward) units in direct support of the 
Republic of Viet Nam.  His weapons firing qualification 
training included M-14 and pistol.  

His sea and air travel documents reflect, in pertinent part, 
that he was on the USS WASHTNEAU from Subic Bay to Okinawa in 
March 1965, and then disembarked from government aircraft at 
Da Nang in May 1965.  Unrelated documents cite his presence 
in June 1965 with the Mortar Battery, 1st Bn, 12th Mar, 3rd 
MarDiv (rein) (forward).  His DD214 shows that he earned an 
award as a M-14 expert, and earned a Rifle Badge.  His 
primary military occupational specialty is shown as field 
artillery, battery man; his DD 214 does not show awards that 
appear to be combat-related.

Throughout his file and in repeated written documents, the 
veteran has reported that he was assigned to 4-deuce mortars 
and was still doing artillery, setting-up sites to be hit 
when they shot off a round which had wet powder which caused 
it to fall short of its target and kill some of their own 
Airborne soldiers.  About the same time, he indicated that 
the Da Nang airport had come under rocket attack and 
helicopters and Phantoms were being hit; they got into their 
trucks and entered a firefight with the enemy and killed none 
although there was heavy aircraft damage of their own.  The 
veteran reports that while driving in Da Nang with his 
captain to the field hospital, he saw many dead bodies 
outside the field tent, many of which were blown to bits, and 
the area was covered with blood; and  the air was filled with 
screams of pain, all of which he now recalls as a really 
horrible experience.

The veteran has further reported that with the 3rd Marine 
Division, he was near Da Nang and did a lot of traveling by 
helicopter to various firing positions; that once there, they 
would set off a volley of artillery rounds based on 
information provided by a forward observer who would radio 
the coordinates to be fired on.  On one such trip, they came 
upon a side of a hill where one of our helicopters had 
crashed and came under fire; bullets were flying everywhere,  
The veteran recalls being on the ground and running, and 
thinks he blacked out.  In that regard, the veteran reported 
that there were periods of time he does not recall during 
Vietnam, and perhaps an incursion into Cambodia, and although 
he recalls that he had "lost it", he does not know if he 
returned on his own or was Medevac'd, but concludes now that 
he should probably have been sent home; and that his head had 
not been right since.

The veteran has since provided extensive written 
documentation of various experiences and has related details 
of the incidents cited above.  These documents are all of 
record in the veteran's handwriting.

Documentation is of record from the VA's Biloxi Vet Center, 
signed by the social worker and Dr. HPB, the team leader, to 
the effect that they were supportive of the veteran's claim 
for PTSD; that the veteran had been seen there since February 
1999; that testing had placed him high in the rating for PTSD 
diagnosis; and that they had found that he experienced severe 
chronic PTSD symptoms on a regular basis.  He was seen on a 
one to one basis and in group counseling to work on his 
anger, intrusive thoughts, nightmares, guilt, isolation, 
relationship difficulties and emotional numbing.  It was 
noted that the veteran had had some 40 jobs since service and 
numerous marriages (8 to date), all of which had ended in 
divorce.  The  signatories opined that there was a direct 
correlation between this veteran's PTSD and his inability to 
provide successful outcomes in his life.  His present Global 
Assessment of Functioning (GAS) score was said to be 35.

A report of an extensive VA psychiatric evaluation conducted 
in July 1999 is of record.  The veteran's Vietnam history was 
recorded in great detail, as was his post-service history of 
problems.  The examiner described the intrusive thoughts of 
Vietnam and occasional nightmares as well as some flashbacks 
of incidents that took place in Vietnam.  The diagnosis was 
chronic PTSD with depression; GAF was 50.  

The veteran receives ongoing care by VA for his PTSD.  Report 
is of record signed by his regular physician, dated in 
January 2002, indicating that he was having sleeping problems 
and nightmares of Vietnam; that he was depressed and angry a 
lot and had been avoiding people.  He was also having memory 
trouble and had been short tempered and angry.  The veteran 
reported flashbacks and intrusive thoughts, avoided company 
and felt isolated; and had difficulty maintaining jobs due to 
his Vietnam related PTSD.

An additional statement was received from the Vet Center, 
dated in January 2002, to the effect that the veteran 
continued to have significant problems as a result of his 
PTSD.

The veteran has submitted additional documents recalling what 
he can of incidents in Vietnam including being fired on, 
seeing the Da Nang airport being blown up, seeing two Viet 
Cong being hanged in a town hall, being fired on after being 
dropped in a clearing outside Da Nang, etc.

An attempt to officially verify the veteran's alleged 
stressors was undertaken by the RO via certain channels.  The 
Marine units identified by the veteran were shown to have 
been in the locations he recalled.  However, further 
verification of the specific incidents including civilian 
casualties and incident accidents, were relatively 
unproductive since the nature of the incidents were not the 
sort verifiable by the targeted group.  

On VA examination in October 2002, the veteran reported that 
he had witnessed much horror while in Vietnam as described 
above and including the firing on Da Nang, etc.  He was now 
homeless and jobless, often married and divorced and 
periodically suicidal.  An extensive evaluation with 
annotations to the record is on file.  The examining 
psychiatrist noted that the Vet Center had diagnosed PTSD, 
and confirmed that diagnosis was supportable by the test 
results.  Diagnosis was PTSD, with a GAF of 60.  The 
psychiatrist specifically cited several of the Vietnam 
incidents as the pertinent stressors.

VA outpatient records show ongoing care for depression and 
PTSD.

Analysis

The Board has reviewed the evidence in this case in great 
detail.  From the outset, the Board would note that the 
veteran's communications, including those in which he has 
delineated what he can recall of his Vietnam experiences, 
have been both entirely consistent and credible.  And while 
his onboard location and actual specializations might not 
have necessarily placed him in combat, it is noteworthy that 
he was documented in the service 201 file as having also 
served in Da Nang at a time when the other related incidents 
would have been entirely possible if not probable.  His 
communications in that regard are quite credible.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was comparable to 
combat, and as such, his own offering of stressors must be 
taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

VA physicians have repeatedly diagnosed PTSD and have 
associated this with his Vietnam experience including the 
alleged stressors.

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's currently diagnosed PTSD 
is reasonably the result of his Vietnam service, and service 
connection is in order.  


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


